PER CURIAM.
Maurice M. Chavigny was found guilty of murder in the second degree under two indictments charging him with the first degree murder of Wilbur McReynolds and his wife, Faye McReynolds. He was sentenced to life imprisonment on each of the convictions, the sentences to run consecutively. Chavigny filed in each case an application pursuant to section 924.17, Florida Statutes, F.S.A., seeking an order that he be declared insolvent.
The court heard the applications on their merits and denied them. We have carefully examined the record and find that the evidence supports the applications and that the appellant has met the test required for an order of insolvency under the aforesaid statute and the decisions of the Supreme Court of Florida. Baker v. State, Fla.949, 42 So.2d 768; and see also Loy v. State, Fla.1954, 74 So.2d 650; Anderson v. State, Fla.1956, 85 So.2d 123; and Gaston v. State, Fla.App.1958, 106 So.2d 622.
The trial court should have granted the application and should have entered an order declaring the appellant insolvent in each instance. The cases are hereby remanded for proceedings in conformance with the views herein expressed.
Reversed.
ALLEN, C. J., and KANNER and SHANNON, JJ., concur.